Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  	 Claims 31-45 are under examination.  

Claim Rejections 


Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

3.	Claims 31-45 are rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-8 of US Patent 10,766,968. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of US Patent 10,766,968 recite methods of treating cancer with a CHI3L1 antibody comprising the instantly claimed CDRs, a PD-1 antibody and other limitations of the instant claims. 
Accordingly, these claims anticipate the instant claims which have comprising language and which administer an additional chemotherapeutic agent, like the PD-1 antibody claimed in the patent.  

4.	Claims 31-45 are rejected on the grounds of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 11-14 of US Patent 10,253,111. Notably, the instant application is a grandchild of the application that issued as US Patent 10,253,111, but this application was not filed before the issuance of the patent.  Therefore, the provisions of 35 USC 121 do not prohibit this rejection.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons: 
The claims of the patent recite an antibody that binds CHI3L1 comprising the instant CDR sequences and compositions comprising said antibody and a chemotherapeutic agent.


In particular, when ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm.  Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02. If claims to the compound’s use and the compound were subject to a restriction requirement, and the compound was elected, a nonstatutory double patenting rejection may not be appropriate in a divisional application claiming the restricted compound’s use. See MPEP § 804.01. However, subject matter disclosed in the reference patent or application that does not fall within the scope of a reference claim cannot be used to construe the claim in the context of a nonstatutory double patenting analysis as this would effectively be treating the disclosure as prior art. (see MPEP 804)  In this case, it is noted that the abstract and columns 2-4 of the patent recite that pharmaceutical compositions of the invention comprising a such an antibody are useful for treating cancer.
Accordingly, the claimed subject matter of the application would be seen as an obvious variation of the subject matter claimed in the patent because the patent discloses the instantly claimed use of the antibody claimed in the patent.

5.	Claims 31-45 are provisionally rejected on the ground of nonstatutory obvious-type double patenting as being unpatentable over claims 1-22 of US 17/609,309. Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons:
The claims of ‘309 recite a bispecific antibody that binds PD-1 and CHI3L1 comprising the instant CDR sequences and methods of treating cancer by administering said antibodies and other limitations of the instant claims.
Accordingly, these claims are anticipated by the claims of ‘309 because the instant antibody is not claimed as a monospecific antibody and these claims are rendered obvious because one would have been motivated to use the claimed antibody in the claimed methods to more effectively treat cancers.

Conclusion
6.	No claims are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu can be reached on (571) 272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,					
Brad Duffy					
571-272-9935

/Brad Duffy/
Primary Examiner, Art Unit 1643
October 4, 2022